Third District Court of Appeal
                               State of Florida

                         Opinion filed October 14, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-2151
                         Lower Tribunal No. 06-24000
                             ________________


                               Lazarus Morris,
                                    Appellant,

                                          vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Nushin Sayfie, Judge.

      Lazarus Morris, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before WELLS, SALTER and FERNANDEZ, JJ.

      WELLS, Judge.
      Lazarus Morris appeals an order denying his Florida Rule of Criminal

Procedure 3.800 motion to correct an illegal sentence. Morris claims the trial court

erred in imposing both habitual violent offender and prison release reoffender

sentences following a negotiated plea to one count of attempted armed robbery

with a firearm as a principal because the state failed to serve written notice of its

intent to seek enhanced penalties prior to sentencing. We affirm the order under

review because the record confirms that the trial court previously deleted the

habitual violent offender designation from his sentence, and because Morris was

not entitled to “written notice of the state’s intent to seek enhanced penalties as a

prison release reoffender” under the Prison Release Reoffender Act. Akers v.

State, 890 So. 2d 1257, 1259 (Fla. 5th DCA 2005).




                                         2